Citation Nr: 1226691	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from September 1971 to September 1975.  He had subsequent periods of service in the U.S. Air Force Reserve through April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran does not have tinnitus that had its onset during, or is related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a June 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, including records from his Reserve service.  Records from private treatment providers identified by the Veteran have also been obtained.  Additionally, in July 2007, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  That examination report contains a medical opinion regarding the possible relationship between the Veteran's tinnitus and in-service noise exposure.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran asserts that he has tinnitus as a result of his active military service.  Specifically, he states that he was exposed to loud noise during his four years of active service as a military policeman.  The noise was from the flight line, large aircraft, heavy weapons wife, and small arms fire.  The Veteran maintains that any current tinnitus is related to the in-service noise exposure from his period of active service.

The service treatment and personnel records do not expressly show exposure to loud noise during his four-year period of active service.  The records also do not reference tinnitus.  The records do show that the Veteran's military occupational specialty was security specialist or guard, and that he had overseas service in Thailand.  The circumstances of his service likely led to exposure to loud noise as he had reported.  Thus, the Board finds that the evidence establishes in-service exposure to loud noise during his four-year period of active service.

Post-service medical records show that the Veteran has tinnitus.  A VA audiologist provided a diagnosis of tinnitus after a compensation examination in July 2007.  Private treatment records reflect a diagnosis of tinnitus in March 2006 and September 2007.  Additionally, ringing in the ears or tinnitus is the type of condition that a lay person can identify.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran has consistently stated that he experiences tinnitus and this has been endorsed by medical professionals.  Therefore, the Board finds that the current disability element of the claim is established by the evidence.

The salient question becomes whether the Veteran's current tinnitus is attributable to his in-service noise exposure.  In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  This may be the case for the Veteran's claim particularly since tinnitus is the type of condition that is capable of lay observation.  See Charles, 16 Vet. App. at 374.  Based on the Veteran's statements and other evidence of record, the Board does not find that he has experienced a continuity of symptoms of tinnitus since active military service.  In his October 2005 application for benefits, the Veteran indicated that his tinnitus had an onset of September 1980.  In a July 2006 statement, he recalled that ringing in the ears began in the 1980's.  The Veteran indicated in a subsequent statement in June 2007 and in a report to his private treatment provider in September 2007 that he has always had tinnitus and it began at the time of the noise exposure.  However, the Board does not find these statements to be credible as they are inconsistent with the earlier statements showing an onset of tinnitus 5 or more years after his separation from service.

In addition, multiple periodic Reserve examination reports have been associated with the record and they do not support a finding that the Veteran experienced a continuity of tinnitus symptoms since service.  Examinations in March 1977, January 1979, April 1984, July 1989, May 1993, and May 1998 were each normal regarding the ears and tinnitus was not identified.  Significantly, the Veteran did not report having tinnitus or ear trouble on Reports of Medical History dated in March 1977, January 1979, November 1980, April 1981, April 1984, July 1989, May 1993, August 1999, and January 2001.  In contrast, he did at times report a history of a left leg bone fracture, circumcision, gonorrhea, ulcer, and sinusitis.  He was also treated during Reserve service for a right third finger abscess, upper respiratory infection, left hamstring strain, right great toe pain, left shoulder pain, and reflux indigestion.  Given that the Veteran complained of and was treated for a multitude of problems, consistency would reflect a complaint of or treatment for tinnitus at some point during this long time period of Reserve service if he had experienced problems with tinnitus.  Consequently, the Board does not find that the Veteran's current tinnitus is related to his active military service based on his lay statements as the evidence is not consistent with a continuity of symptoms of tinnitus since the in-service noise exposure.

Furthermore, the July 2007 VA examiner is the sole medical professional who has expressly provided an opinion regarding the possible relationship between the Veteran's tinnitus and his in-service noise exposure.  The examiner found that the tinnitus is less likely than not due to military noise exposure and that this is so because of the Veteran's normal hearing.  Although the examiner's opinion was somewhat terse, it nevertheless was unequivocal and contained supporting rationale.  Significantly, no other medical opinion is of record refuting the VA examiner's opinion.  The issue of whether tinnitus that occurred many years after exposure to loud noise is related to such noise exposure is a complex medical question.  The record does not indicate that the Veteran has the type of expertise necessary to provide a probative opinion on the matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner considered the Veteran's theory and it was not endorsed.  Based on the information and evidence of record, the Board finds that the Veteran does not have tinnitus that had its onset during, or is related to, his active military service.  In view of this finding, the Board concludes that service connection is not warranted for tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The analysis above primarily refers to the Veteran's four-year period of active military service.  It was during this period that the Veteran has asserted the exposure to loud noise occurred.  The record does not suggest that the Veteran's tinnitus is related to any injury or disease during any subsequent period of active duty for training (ACDUTRA) or any injury during a period of inactive duty for training (INACDUTRA).  These periods could potentially be active military service if such an injury or disease had occurred pertaining to tinnitus.  See 38 C.F.R. § 3.6 (2011).  However, such is not the case, and service connection is not warranted for tinnitus based on any Reserve service.

For the foregoing reasons, the Board finds that the claim of service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


